                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                    CLEVELAND DIVISION

In re:                                                   Case No. 21-11916-JPS

         CHAD PAUL BRYNER                                Chapter 7

                                                         Judge Jessica E. Price Smith
                 Debtor(s).

                      NOTICE OF TELEPHONIC MEETING OF CREDITORS

        PLEASE TAKE NOTICE that the Meeting of Creditors originally scheduled for July 9, 2021 (the
“Examination”) will not continue in person, rather the meeting will continue AS SCHEDULED via
telephonic means by calling into the conference line and entering the meeting code as follows:

                                    Dial-in Number:
                                                            +1 234-255-8509
                               Conference Identification:
                                                             715 003 209#

         Prior to the Examination, WILLIAM J. BALENA (“Counsel”) shall have either emailed to
Trustee or uploaded to the BlueStylus Portal: (1) a copy of the Debtor(s)’ photo identification; (2) proof of
the Debtor(s)’ social security number(s) (through a scan of an original social security card, W-2, Form 1099,
or other acceptable documentation); (3) statements for each of Debtor(s)’ depository and investment
accounts, including checking, savings, and money market accounts, mutual funds and brokerage accounts
for the time period that includes June 1, 2021. If the Debtor(s) and/or Counsel require an alternative date or
means for Examination, Counsel shall contact Trustee to make alternative arrangements.

         PLEASE TAKE FURTHER NOTICE that multiple examinations in different cases are scheduled
at the same time. Your case may not be called immediately at the scheduled time. Please stay on the line
and wait for your matter to be called.

                                                         Respectfully Submitted,

                                                         /s/ Kari B. Coniglio
                                                         Kari B. Coniglio (0081463)
                                                         Chapter 7 Trustee
                                                         200 Public Square, Suite 1400
                                                         Cleveland, OH 44114
                                                         Tel (216) 479-6167
                                                         Fax (216) 937-3766
                                                         kbconiglio@vorys.com




  21-11916-jps       Doc 9     FILED 06/30/21         ENTERED 06/30/21 16:31:01              Page 1 of 2
                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically transmitted on or about June 30,
2021 via this Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail
Notice List:

       U.S. Trustee
       William J. Balena, Counsel for Debtor(s)


                                                      /s/ Kari B. Coniglio
                                                      Kari B. Coniglio #0081463
                                                      Chapter 7 Trustee




  21-11916-jps      Doc 9    FILED 06/30/21       ENTERED 06/30/21 16:31:01            Page 2 of 2
